“Since the petition raises the question of whether the challenged determination is supported by substantial evidence, the Supreme Court should have transferred the proceeding to this Court (see CPLR 7804 [g]). Nevertheless, because the record is now before this Court, we will treat the matter as one initially transferred here and will review the administrative determination de novo” (Matter of Blake v New York City Hous. Auth., 78 AD3d 1175, 1175 [2010]).
There is substantial evidence in the record to support the determination of the New York City Housing Authority (hereinafter the NYCHA) that the petitioner did not, after having obtained written approval to become a permanent member of her mother’s household, continuously reside in her mother’s apartment for a period of at least one year immediately prior to her mother’s death (id. at 1175-1176). “Accordingly, the petitioner could not succeed to the tenancy of [her] late mother’s apartment as a remaining family member, and the NYCHA correctly denied [her] grievance” (id. at 1176). Balkin, J.P., Hall, Lott and Cohen, JJ., concur.